Case: 14-10577      Document: 00512986177         Page: 1    Date Filed: 03/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 14-10577                               FILED
                                  Summary Calendar
                                                                         March 30, 2015
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DONNA JEAN CANNON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-36-4


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Donna Jean Cannon was convicted of possessing stolen mail in violation
of 18 U.S.C. § 1708. She was sentenced to 16 months of imprisonment and
three years of supervised release. While on supervised release, Cannon tested
positive for methamphetamine use; failed to attend scheduled substance abuse
counseling, submit required urine samples, report to the probation office, and
inform probation of a change in her residence; and impeded probation’s ability


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10577     Document: 00512986177     Page: 2   Date Filed: 03/30/2015


                                  No. 14-10577

to randomly check her residence for contraband. The district court revoked her
supervised release and sentenced her to 18 months of imprisonment.
      Cannon appeals her 18-month sentence, arguing that it was
unreasonable because it failed to account for her battle with drug addiction
and her admission to having a drug problem. Because Cannon failed to alert
the district court to the specific alleged error she raises on appeal, we review
for plain error only. See United States v. Warren, 720 F.3d 321, 332 (5th Cir.
2013). To show plain error, Cannon must show a forfeited error that is clear
or obvious and that affects her substantial rights. See Puckett v. United States,
556 U.S. 129, 135 (2009). If she makes such a showing, the court has the
discretion to correct the error but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. Id.
      Cannon fails to make the required showing, given that she pleaded true
to violating the conditions of her release, her sentence fell within the statutory
maximum sentence she could receive upon revocation of her supervised
release, and the district court considered relevant 18 U.S.C. § 3553(a) factors
appropriate to fashioning a revocation sentence. See United States v. Miller,
634 F.3d 841, 844 (5th Cir. 2011); United States v. Whitelaw, 580 F.3d 256,
261, 265 (5th Cir. 2009); 18 U.S.C. §§ 1708, 3583(e)(3).
      AFFIRMED.




                                        2